Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on February 23, 2020 for patent application 16/798,410.
Status of Claims
2.	 Claims 1 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: software per se.  Claims 1 are devoid of any apparent hardware and therefore software per se.  The broadest reasonable interpretation of claims covers software per se, therefore the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  The claimed subject matter falls outside all of the statutory categories.  A claim reciting software per se does not appear to be a process, machine, manufacture, or composition of matter.  Therefore, claims 1 are non-statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siebel et al. (U.S. Publication Number: 2018/0191867).
As to independent claim 1, Siebel discloses an artificial intelligence operational system comprising: 
an AI module (e.g., structured programming paradigms dictate that a myriad of independently developed process modules) (see Paragraph [0095]), the AI module comprises low-level containers configured to gather, identify extract, translate and transform incoming data (e.g. modular services component 206 may store, transform, communicate, and process data based on the type system) (see Paragraph [0104]); 
a redesigner module with high-level containers configured to enrich low-level data from the AI module with knowledge integration from past transactions to deliver an AI output (e.g., queues may also be used for all other integration processes as they may provide high availability as well as any necessary transaction semantics to guarantee processing) (see Paragraph [0160]); and 
a temperature module with temperature containers (e.g., meters, sensors, and other smart devices to identify issues, patterns, faults and opportunities for operational improvements and cost reduction; smart connected appliances, including thermostats, HVAC systems, dishwashers, and refrigerators, provide increasingly precise data about home operation, from the variation in indoor air temperature to the measured efficiency of the hot water heater; weather data, such as historical and 10-day forecasts of temperature, humidity, wind chill, and precipitation, historical event data, such as about historical events and related customer characteristics) (see Paragraph [0438], [0497], [0502]) for detecting and handling outages and container faults in the AI and redesigner modules (e.g., events may include, for example, device failure, reboot, outage, tamper, and the like; avoiding service degradation or outages and delivering compliance at lower cost while gaining new business insights, developers can find and fix application problems faster and reduce downtime and improve collaboration between development and operations) (see Paragraph [0153] and [0300]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117